      Case 2:15-cr-00081-JAM Document 178 Filed 10/08/20 Page 1 of 1


1
2
3
4
5
6                             IN THE UNITED STATES DISTRICT COURT
7                          FOR THE EASTERN DISTRICT OF CALIFORNIA
8    UNITED STATES OF AMERICA,                   )      Case №: 2:15-cr-00081-JAM
                                                 )
9                    Plaintiff,                  )                    ORDER
                                                 )               APPOINTING COUNSEL
10           vs.                                 )
                                                 )
11   GORDON OWEN MILLER,                         )
                                                 )
12                   Defendant.                  )
                                                 )
13
            The above named Defendant has, under oath, sworn or affirmed as to his financial
14
15   inability to employ counsel or has otherwise satisfied this Court that he is financially unable to

16   obtain counsel and wishes counsel be appointed to represent him on Compassionate Release.

17   Therefore, in the interests of justice and pursuant to the U.S. CONST., amend VI and 18 U.S.C.
18
     § 3006A,
19
            IT IS HEREBY ORDERED that John P. Balazs is appointed to represent the above
20
     defendant in this case effective nunc pro tunc to June 15, 2020, substituting the Federal
21
22   Defenders Office appointed per G.O. 595. Mr. Balazs began working on the Compassionate

23   Release case in June due to other appeal work.

24          This appointment shall remain in effect until further order of this court.
25
     DATED: October 7, 2020                           /s/ John A. Mendez
26
                                                      THE HONORABLE JOHN A. MENDEZ
27                                                    UNITED STATES DISTRICT COURT JUDGE
28

                                                      -1-
